Citation Nr: 0020708	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for psychoneurosis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1941 to 
December 1943.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in April 1998 for 
further development.


FINDINGS OF FACT

1.  Application of the pre-amendment and post-amendment 
versions of the mental disorders regulations to the facts of 
this case does not demonstrate that either version is more 
favorable to the veteran.

2.  The veteran's service-connected psychoneurosis is 
manifested by reports of depression, fatigue, anxiety, and 
domestic problems with a Global Assessment of Functioning 
(GAF) score of 60.  

3.  The veteran's service-connected psychoneurosis is not 
manifested by either considerable impairment in establishing 
and maintaining effective or favorable relationships or 
considerable industrial impairment.

4.  The medical evidence of record does not contain 
manifestations of a psychoneurosis with symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psychoneurosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9400 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996) .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was service-connected for an unclassified 
psychosis in a February 1994 rating decision, and a 10 
percent disability evaluation was assigned.  By rating 
decision dated in August 1949, the disability evaluation was 
increased, to 30 percent, and the mental disorder was 
recharacterized as a moderately severe, anxiety-type, 
psychoneurosis.  That disability evaluation has been 
confirmed and continued to the present time.  The Board notes 
that ratings in effect for 20 years or more are protected 
from reduction.  38 C.F.R. § 3.951 (1999).

The veteran filed the present claim for increase in October 
1996.  The Board has reviewed all the evidence of record.  VA 
treatment records dated from 1993 to 1998 reveal that the 
veteran received periodic treatment for generalized anxiety 
disorder.  Records since 1996 show that he was taking 
medication, namely Sertraline, for his symptoms.  Outpatient 
records show that he primarily complained of problems in his 
relationships with his current wife and their son.  He also 
reported feeling "depressed" and "restless".  A December 
1996 record assessed mild depression.  A March 1998 neurology 
record to assess complaints of tremors noted that the veteran 
was extremely anxious.  However, throughout the interview he 
was alert, oriented times three, and cooperative.  He 
remembered two out of three items and was assessed with 
possible seizures.

In October 1996, the veteran underwent a VA mental disorders 
examination.  The examiner noted that the veteran had been 
diagnosed with prostate cancer and had a history of a 
cerebrovascular accident.  It was also noted that he had been 
retired for more than 20 years from the United States Postal 
Service (USPS).  The veteran reported no inpatient treatment 
for psychiatric problems.  He stated that he was unable to do 
things he had done before and that he felt constantly 
exhausted.  He reported feeling like he should be dead and 
like he was a loser.  He stated that he had nightmares and 
felt anxious sometimes.  He also reported difficulty 
concentrating.

On examination, the veteran was irritable and anxious but he 
was appropriate in thought content and mood.  He was oriented 
and goal-directed.  The examiner encouraged the veteran to go 
to the emergency room, apparently because he stated that if 
he had a gun, he would shoot himself.  However, the examiner 
found that there was no immediate suicidal thought.  There 
was also no homicidal ideation, no delusions, and no 
hallucinations.  He had fair insight and judgment, and he was 
oriented times three.  The assessment was post traumatic 
stress disorder, rule out organic mood disorder, rule out 
major depressive disorder.  No GAF score was provided.

Pursuant to the Board's April 1998 remand, the veteran 
underwent another VA examination in July 1998.  At the time 
of the initial examination, the examiner did not have the 
claims file.  Nevertheless, he reviewed the October 1996 VA 
examination report in addition to the VA outpatient 
psychiatric progress notes.  In a September 1998 addendum, 
the examiner stated that he had reviewed the complete claims 
folder and that his conclusions noted at the time of the July 
1998 examination were unchanged.

The examiner noted that the veteran was 80 years old and had 
worked for the USPS for thirty-three years until he retired 
in 1977.  The veteran reported that he had been taking 
medication for his psychiatric problems since service and 
that his most recent medication was Sertraline.  It was noted 
that he had not been hospitalized for psychiatric reasons 
since service.  The examiner reported that the veteran had 
suffered a stroke in the 1980s and that he had some residual 
problems with his right side in addition to some speech 
idiosyncrasies.

The veteran's grooming was fair, his eye contact was good, 
and he was cooperative during the examination.  He was 
attentive, loquacious, oriented times three, and his affect 
was generally stable.  His speech was spontaneous, and his 
thought processes were coherent.  He had some insight, and 
his judgment was fair.  He was able to drive independently as 
well as manage his own funds, in the examiner's opinion.  The 
examiner noted that the veteran was angry when describing 
what he disliked about his relationship with his wife and 
that his thought content centered on his current marital 
problem.  The diagnosis was generalized anxiety disorder.  A 
partner relational problem was also noted, which primarily 
concerned his current (third) wife but also focused on the 
fact that his twenty-two year old son was still living at 
home.  His GAF score was 60.

The veteran contends that the 30 percent evaluation currently 
assigned for psychoneurosis does not adequately reflect the 
severity of his disability.  In the context of a claim for an 
increased rating, a mere allegation that the disability has 
worsened is sufficient to establish a well-grounded claim.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim is "well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  He has been examined, and 
the evidence necessary to an evaluation of his disorder has 
been obtained.  Consequently, the Board finds that no further 
development is required in order to fulfill the duty to 
assist. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

Psychoneurosis is evaluated in accordance with the criteria 
set forth in 38 C.F.R. Part 4, Diagnostic Code 9400.  
Amendments to those criteria became effective on November 7, 
1996, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52,695 (1996) (now codified at 38 C.F.R. Part 4).

Prior to November 7, 1996, psychoneurosis was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  The condition was evaluated 
primarily on the basis of the degree to which psychoneurotic 
symptoms impaired the veteran's ability to establish or 
maintain effective relationships with people, and the degree 
to which they impaired his industrial ability by affecting 
his reliability, flexibility, and efficiency.  If there was 
no industrial impairment, a zero percent rating was 
warranted.  "Mild" social and industrial impairment 
warranted a 10 percent rating; "definite" social and 
industrial impairment warranted a 30 percent rating; 
"considerable" social and industrial impairment warranted a 
50 percent rating; and "severe" social and industrial 
impairment warranted a 70 percent rating.  If the 
symptomatology so adversely affected the attitudes of all 
contacts except the most intimate so as to result in the 
veteran's virtual isolation in the community, or if the 
symptoms were totally incapacitating and bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, a 
total rating was warranted.  A total rating was also 
warranted if the veteran was demonstrably unable to obtain or 
retain employment as a result of psychoneurotic symptoms.  
Id. See 38 C.F.R. § 4.129 (1996); Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Under the new criteria, a zero percent rating is warranted if 
psychoneurosis has been diagnosed, but the symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  A 10 percent 
rating is warranted if the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or if the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted if the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted under the new criteria if 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted under 
the new criteria if the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In order to give full consideration to the veteran's claim, 
the Board must review the claim under both the law in effect 
at the time that he filed his claim for an increased rating 
(the old criteria), and the law in effect currently (the new 
criteria).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also VAOPGCPREC 3-2000.  Application of the old and new 
criteria to the facts of this case does not demonstrate that 
either version is more favorable to the veteran because an 
increased rating is not warranted under either version of the 
mental disorders regulations.

Applying the foregoing principles to the facts of the present 
case, the Board finds that the evidence does not support the 
assignment of an evaluation greater than 30 percent for 
psychoneurosis under the old criteria.  The evidence did not 
reveal that the veteran had considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people nor were his reliability, 
flexibility, and efficiency levels so reduced as to result in 
considerable industrial impairment. 

As regards social adaptability, the evidence reveals that the 
veteran reported being irritable and depressed and had 
relational problems with his wife and their son.  However, he 
made good eye contact with the 1998 VA examiner, and he was 
cooperative and loquacious.  He has consistently been fully 
oriented, and there is no evidence of a behavior disorder.  
Although the veteran may have definite impairment in 
establishing and maintaining favorable relationships, the 
Board does not find that he had considerable impairment 
regarding relationships with people based solely on his 
psychoneurosis.  A review of the evidence shows no more than 
definite impairment of industrial adaptability due to 
psychoneurosis.  Although he complained of nightmares, 
exhaustion, and difficulty concentrating, the veteran was 
employed for over thirty years by the USPS.  

Significantly, his GAF was 60 at the time of the most recent 
VA examination.  That This score equates with moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  As that examiner had the opportunity to review 
all of the evidence of record, the Board finds that that 
examiner's conclusions are highly probative.  Thus, the Board 
finds that the preponderance of the evidence of record 
demonstrates that insofar as his psychoneurosis 
symptomatology is concerned, he has definite, but not 
considerable, impairment.  Accordingly, a rating in excess of 
30 percent under the old criteria is not warranted.  

The Board also finds that the evidence does not support the 
assignment of an evaluation greater than 30 percent for 
psychoneurosis under the new criteria.  The competent 
evidence of record does not reveal flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

During the 1996 examination, the veteran was irritable and 
anxious but he was appropriate in thought content and mood.  
In addition, he was goal-directed, oriented times three, and 
he had fair insight and judgment.  During the 1998 
examination his affect was generally stable, his speech was 
spontaneous, and his thought processes were coherent.  He had 
some insight, and his judgment was fair.  As noted above, the 
Board relies heavily on the conclusions of the 1998 
examination report, which included a GAF score of 60.  
Consequently, the Board finds that a rating in excess of 30 
percent under the new criteria is not warranted.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


ORDER

A claim for an increased rating for psychoneurosis is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

